PER CURIAM.
Petitioner’s direct appeal was dismissed when no response was received to an order requiring payment of the filing fee and completion of a docketing statement. We grant the petition for belated appeal and hereby reinstate the appeal in case number 1D05-0386. See Hardy v. State, 822 So.2d 553 (Fla. 1st DCA 2002) (holding that appellate counsel’s failure to file a *943docketing statement and respond to this court’s order to pay the filing fee constituted ineffective assistance of appellate counsel and granting a petition for belated appeal). Pugh v. State, 793 So.2d 1100 (Fla. 1st DCA 2001). Jurisdiction in that proceeding is relinquished to the trial court for a period of 30 days with directions to consider the appointment of the Public Defender if petitioner so qualifies.
ERVIN, PADOVANO and HAWKES, JJ., concur.